DETAILED ACTION
This Action is a response to the filing received 4 October 2021. Claim 1 was originally presented for examination. In a Preliminary Amendment received 29 December 2021, claim 1 was amended and claims 2-18 were newly presented. Claims 1-19 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2022 is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites “at least one processor … that facilitates execution of the computer-executable instructions to: receiving … receiving … running … creating … providing …” These should be corrected to “receive,” “run,” “create” and “provide” respectively.  
Claim 8 is objected to because of the following informalities: “The system of claim 8” appears as if it should reference “The system of claim 7,” otherwise the claim is written as depending from itself. Further, the claim recites “wherein the computer-executable instructions comprises computer-executable instructions to: analyzing … creating …” This should be corrected to “wherein the computer-executable instructions further comprise instructions to: analyze … create …” or similar.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,138,098. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the current limitations is present in the reference claims, with some minor stylistic changes. For example, with respect to claim 1, the claim recites “running the validation test on the software artifact for each of the at least one of a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions.” Claim 1 of the reference patent omits the underlined portion, but the claim language clearly indicates that the plurality of available disk images correspond to each of the at least one of the plurality of virtual network functions. Further, while instant claim 1 recites “providing a recommendation,” claim 1 of the reference patent recites “recommending,” which does not provide a distinction in claim scope. Similar minor grammatical changes are present in corresponding independent claims 7 and 14, as well as dependent claim 15. A table below is provided for comparison: 
Current Application
11,138,098
1. A method comprising:
1. A method comprising:
receiving a software artifact associated with a plurality of virtual network functions,
receiving a software artifact associated with a plurality of virtual network functions,
wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith;
wherein each of the plurality of virtual network functions is configured to operate on one or more virtual machines, and wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith;
receiving a validation test for the software artifact;
receiving a validation test for the software artifact together with a list of expected results; instantiating at least one of the plurality of virtual network functions for each of at least a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions;
running the validation test on the software artifact for each of at least one of a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions;
running the validation test on the software artifact for each of at least one of the subset of the plurality of available disk images;
creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and
measuring a performance metric for each of the validation tests; creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and
providing a recommendation for at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.
recommending at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.


2. The method of claim 1, further comprising: monitoring a set of system call invocations from the at least one of the plurality of virtual network functions to a set of system libraries caused by the validation test; 
2. The method of claim 1 wherein measuring the performance metric for each of the validation tests comprises: monitoring a set of system call invocations from the at least one of the plurality of virtual network functions  to a set of system libraries caused by the validation test;
analyzing the set of system call invocations generated by the validation test; and
analyzing the set of system call invocations generated by the validation test; and
creating a list of required libraries based on the set of system call invocations generated by the validation test.
creating a list of required libraries based on the set of system call invocations generated by the validation test.


3. The method of claim 1, wherein the at least one of the plurality of virtual network functions runs on a container.
3. The method of claim 1 wherein the at least one of the plurality of virtual network functions runs on a container.


4. The method of claim 1, further comprising communicating the list of disk images with performance metrics to a developer.
4. The method of claim 1 further comprising communicating the list of disk images with performance metrics to a developer.


5. The method of claim 2, further comprising recording the system call invocations from the at least one of the plurality of virtual network functions to the set of system libraries caused by the validation test.
5. The method of claim 2 further comprising recording the system call invocations from the at least one of the plurality of virtual network functions to the set of system libraries caused by the validation test.


6. The method of claim 1, wherein the step of running the validation test comprises running a test in which all features of the at least one of the plurality virtual network functions are invoked at least once.
6. The method of claim 1 wherein the step of running the validation test comprises running a test in which all features of the at least one of the plurality virtual network functions are invoked at least once.


7. A system comprising: at least one memory that stores computer-executable instructions; at least one processor, communicatively coupled to the at least one memory, that facilitates execution of the computer-executable instructions to:
7. A system comprising: at least one memory that stores computer-executable instructions; at least one processor, communicatively coupled to the at least one memory, that facilitates execution of the computer-executable instructions to:
receiving a software artifact associated with a plurality of virtual network functions,
receive a software artifact associated with a plurality of virtual network functions configured to operate on one or more virtual machines, and
wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith;
wherein each of the plurality of virtual network functions has a plurality of available disk images;
receiving a validation test for the software artifact;
receive a validation test for the software artifact together with a list of expected results; instantiate at least one of the plurality of virtual network functions for each of at least a subset of the plurality of available disk images for the at least one of the plurality of the virtual network functions;
running the validation test on the software artifact for each of at least one of a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions;
execute the validation test on the software artifact for at least one of a subset of the plurality of available disk images;
creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and
measure a performance metric for each of the validation tests; and create a list of performance metrics associated with each of the subset of plurality of available disk images for which the validation test was run; and
providing a recommendation for at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.
recommending at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.


8. The system of claim 8, wherein the computer-executable instructions comprises computer-executable instructions to: analyzing a set of system call invocations generated by the validation test; and
8. The system of claim 8 wherein the computer-executable instructions to measure of the performance metric for each of the validation tests comprises computer-executable instructions to: monitor a set of system call invocations from the at least one of the plurality of virtual network functions to a set of system libraries; analyze the set of system call invocations generated by the validation test; and
creating a list of required libraries based on the set of system call invocations generated by the validation test.
create a list of required libraries based on the set of system call invocations generated by the validation test.


9. The system of claim 7, wherein the at least one of the plurality virtual network functions runs on a virtual machine.
9. The system of claim 8 wherein the at least one of the plurality virtual network functions runs on a virtual machine.


10. The system of claim 7, wherein the at least one of the plurality virtual network functions runs on a container.
10. The system of claim 8 wherein the at least one of the plurality virtual network functions runs on a container.


11. The system of claim 7, wherein the at least one processor further facilitates the execution of the computer-executable instructions to communicate the list to a developer.
11. The system of claim 8 wherein the at least one processor further facilitates the execution of the computer-executable instructions to communicate the list to a developer.


12. The system of claim 8, wherein the at least one processor further facilitates the execution of the computer-executable instructions to record the set of system call invocations from the at least one of the plurality of virtual network functions to the set of system libraries caused by the validation test.
12. The system of claim 9 wherein the at least one processor further facilitates the execution of the computer-executable instructions to record the set of system call invocations from the at least one of the plurality of virtual network functions to the set of system libraries caused by the validation test.


13. The system of claim 7, wherein the computer-executable instructions to run the validation test comprises computer-executable instructions to run a test in which all features of the at least one of the plurality of virtual network functions are invoked at least once.
13. The system of claim 8 wherein the computer-executable instructions to run the validation test comprises computer-executable instructions to run a test in which all features of the at least one of the plurality of virtual network functions are invoked at least once.


14. A non-transitory computer readable media comprising computer executable instructions that when executed perform a method comprising:
14. A non-transitory computer readable media comprising computer executable instructions that when executed perform a method comprising:
receiving a software artifact associated with a plurality of virtual network functions,
receiving a software artifact associated with a plurality of virtual network functions,
wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith;
wherein each of the plurality of virtual network functions is configured to operate on one or more virtual machines, and wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith;
receiving a validation test for the software artifact;
receiving a validation test for the software artifact together with a list of expected results; instantiating at least one of the plurality of virtual network functions for each of at least a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions;
running the validation test on the software artifact for each of at least one of a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions;
running the validation test on the software artifact for each of at least one of the subset of the plurality of available disk images;
creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and
measuring a performance metric for each of the validation tests; creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and
providing a recommendation for at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.
recommending at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics.


15. The non-transitory computer readable media of claim 14, further comprise executable instructions comprising: analyzing a set of system call invocations generated by the validation test; and
15. The non-transitory computer readable media of claim 15, wherein measuring the performance metric for each of the validation tests comprises: monitoring a set of system call invocations from the at least one of the of the plurality of virtual network functions to a set of system libraries caused by the validation test; analyzing the set of system call invocations generated by the validation test; and
creating a list of required libraries based on the set of system call invocations generated by the validation test.
creating a list of required libraries based on the set of system call invocations generated by the validation test.


16. The non-transitory computer readable media of claim 15, wherein the at least one of the plurality virtual network functions runs on a virtual machine.
16. The non-transitory computer readable media of claim 15 wherein the at least one of the plurality virtual network functions runs on a virtual machine.


17. The non-transitory computer readable media of claim 15, wherein the at least one of the plurality of virtual network functions runs on a container.
17. The non-transitory computer readable media of claim 15 wherein the at least one of the plurality of virtual network functions runs on a container.


18. The non-transitory computer readable media of claim 15, further comprising computer executable instructions that when executed perform the method comprising communicating the list to a developer.
18. The non-transitory computer readable media of claim 15 further comprising computer executable instructions that when executed perform the method comprising communicating the list to a developer.


19. The non-transitory computer readable media of claim 16, further comprising computer executable instructions that when executed perform the method comprising recording the system call invocations caused by the validation test.
19. The non-transitory computer readable media of claim 16 further comprising computer executable instructions that when executed perform the method comprising recording the system call invocations caused by the validation test.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 14 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Wells et al., U.S. 2019/0258464 A1 (hereinafter “Wells”) in view of Tejaprakash et al., U.S. 2019/0104047 A1 (hereinafter “Tejaprakash”).

Regarding claim 1, Wells teaches: A method comprising: receiving a software artifact associated with a plurality of virtual network functions (Wells, e.g., ¶50, “user may specify one or more desired levels of capability for aspects of features of the software image (e.g., by providing a list of software features) …” See also, e.g., ¶51, “information may be gathered at the client device 105 during a container build creation … example … (YAML) file is provided …” See also, e.g., ¶52, “user may write the YAML file in order to specify desired software features. Such features may include firewall, DHCP, NAT, etc. Optimization characteristics may be specified …” Examiner’s note: an “artifact” is herein interpreted consistent with Applicant’s definition as provided at Spec. ¶20, wherein “other [UML] models, requirements and design documents), help describe the function, architecture, and design of software …” are provided as exemplary. A YAML document setting forth features, performance levels, optimization characteristics, etc., is consistent with an “artifact” as defined by Applicant. Also note that while the term “virtual network function” is not specifically used with frequency in Wells, it is clear that the described functions are consistent with one or more VNFs; see, e.g., ¶¶11-14, describing software for network elements, encapsulated in software images, combined in some embodiments using VMs and/or containers; see also, e.g., ¶¶17 and 49, disclosing an image for an instance of a Cisco Systems, Inc. Cloud Services Router1, which is a virtual network router function),
wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith (Wells, e.g., ¶16, “Software image 205 includes software image features 210(1)-210(N). Each software image feature 210(1)-210(N) includes one or more aspects … Each aspect … includes one or more adjustable parameters …” See also, e.g., ¶17, “In one example, software image 205 is for a router (e.g., Cisco Systems, Inc.’s Cloud Services Router (CSR)) …”, ¶35, “software image production server 110 may maintain a database to store combinations for previously generated software images …”, ¶63, “Generally, a software image may have a total of N features … Each feature may have M aspects … each aspect may have K settings … Thus, there may be a total of ((K^M)^N) possible combinations …” and ¶66, “produced software image may be selected from prebuilt and/or dynamically selected possibilities …” Examiner’s note: the images are modularized, such that each function may be contained in a separate image; see, e.g., ¶57 “two independent software image features may be created: one for the DHCP feature and associated DHCP library and packages, and the other for the combined firewall and NAT feature and associated common library and packages … based on the user-provided desired levels of capabilities, as well as software image feature grouping and building information, one or more software images may dynamically be built …” Also note that, as cited, production image server may store previously-composed combinations. Finally, the software image is interpreted as broadly consistent with a disk image in the context of the execution of VNFs2 on containers/virtual machines. This is consistent with Applicant’s definition of a disk image, see Spec. at ¶26, “A disk image … is a computer file containing the contents and structure of a disk volume or of an entire data storage device … may span one or more computer files … format may be an open standard … or a disk image may be unique to a particular software application.” The software image generated and/or retrieved by Wells is “the contents and structure of a disk volume … [spanning] one or more computer files … unique to a particular software application” (that being the particular VN application with the specification set forth by the user)); 
running the validation test … for each of at least one of a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions (Wells, e.g., ¶41, “Second, in an automatic rating method, the software vendor may automatically run/deploy and test the software image using, for example [CICD]/Jenkins techniques … to determine an actual level of capability of an aspect of the software image”); 
creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run (Wells, e.g., ¶61, “software image production server 110 stores a first mapping of (1) respective settings for a first adjustable parameter for an aspect of a software image feature to (2) first respective values that represent expected levels of capability for the respective settings for the first adjustable parameter … second mapping … settings for a second adjustable parameter … second respective values that represent expected levels of capability … software image production server 110 generates expected levels of capability associated with possible combinations of the settings for the first and second adjustable parameters based on the first … and second respective values.” Examiner’s note: tests that generate performance metrics are consistent with validation tests as defined by the language of the claims as currently presented); and 
providing a recommendation for at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics (Wells, e.g., ¶62, “software image production server 110 receives an indication of a desired level of capability for the aspect of the software image feature … identifies a particular expected level of capability associated with a particular possible combination of the settings … closer to the desired level of capability than the other expected levels of capability associated with the possible combinations of the settings …” See also, e.g., ¶66, “automatically produce the best/most desirable software image for a user … based on user requirements … image may be selected from prebuilt and/or dynamically constructed possibilities … use a scoring mechanism … to produce the best software image for the user …” Examiner’s note: providing an indication and the ability to download the image (see, e.g., ¶57, 66), necessarily comprises a recommendation for at least that image).
Wells does not more particularly teach that the validation test executed on the proposed software image feature set is received and run on the software artifact. However, Tejaprakash does teach: receiving a validation test for the software artifact; [running the validation test] on the software artifact [for each of at least a subset of the images for at least one VNF] (Tejaprakash, e.g., ¶11, “based on automating test generation, execution and validation …” See also, e.g., ¶13, “test control device 115 can initially receive a test package (e.g., including VNF or other SDN functionality, tests, test scripts, use cases, selection of tests, configuration for tests, etc.) …” Examiner’s note: the test package and/or the functionality description comprises the artifact, the tests are received in the test package, and executed on the test package or the functionality described in the test package) for the purpose of automating test generation, execution and validation (Tejaprakash, e.g., ¶11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells to provide that the validation test executed on the proposed software image feature set is received and run on the software artifact because the disclosure of Tejaprakash shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing of a plurality of functions to provide that the validation test executed on the proposed software image feature set is received and run on the software artifact for the purpose of automating test generation, execution and validation (Tejaprakash, Id.).
Claims 7 and 14 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 7, Wells further teaches: A system comprising: at least one memory that stores computer-executable instructions (Wells, e.g., FIG. 5 and ¶58, “memory 510 may include … software image production logic …”); at least one processor, communicatively coupled to the at least one memory, that facilitates execution of the computer-executable instructions (Wells, e.g., FIG. 5 and ¶59, “one or more processors 520 are configured to execute instructions stored in the memory 510 …”); and with respect to claim 14, Wells further teaches: A non-transitory computer readable media comprising computer executable instructions that when executed perform a method (Wells, e.g., FIG. 5 and ¶60, “memory 520 may be … one or more tangible (non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor 520) it is operable to perform the operations …”).

Regarding claim 9, the rejection of claim 7 is incorporated, and Tejaprakash further teaches: wherein the at least one of the plurality of virtual network functions runs on a virtual machine (Tejaprakash, e.g., ¶1, “A VNF can consist of one or more virtual machines running different software and processes, on top of high-volume servers, switches, and/or storage devices …”) for the purpose of providing means to create communication services comprising a network architecture of virtual network functions without requiring custom hardware appliances for each network function (Tejaprakash, e.g., ¶1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells to provide that at least one of the tested artifacts comprises a VNF executable on a VM because the disclosure of Tejaprakash shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing of a plurality of functions to provide that at least one of the tested artifacts comprises a VNF executable on a VM for the purpose of providing means to create communication services comprising a network architecture of virtual network functions without requiring custom hardware appliances for each network function (Tejaprakash, Id.).

Claim 16 is rejected for the reasons given in the rejection of claim 9 above.

Claims 2, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wells in view of Tejaprakash, and in further view of Hwang3 et al., U.S. 2018/0025160 A1 (hereinafter “Hwang”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Wells in view of Tejaprakash does not more particularly teach monitoring and analyzing a set of system call invocations from the VNFs to a set of system libraries caused by the validation test to create a list of required libraries. However, Hwang does teach: monitoring a set of system call invocations from the at least one of the plurality of virtual network functions to a set of system libraries caused by the validation test; analyzing the set of system call invocations generated by the validation test (Hwang, e.g., ¶54, “In step 810, the binary file is scanned to find all dependent libraries, also referred to herein as shared libraries in the context of binary analysis. In step 812, any scripts that are used by the binary file are parsed to identify additional libraries or packages … The binary scanner may be used to tell which script files are used by a binary or application. In a Linux® operating system, ‘strace’ may be used to identify opened files …”); and 
creating a list of required libraries based on the set of system call invocations generated by the validation test (Hwang, e.g., ¶24, “library analysis module 120 can analyze static source code of the application and/or utilize a binary scanner for a running application to identify a subset of the libraries in each package that are actually utilized by the application.” See also, e.g., ¶28, “The type of binary scanner used may depend on the type of operating system. As an example, in Linux® systems, the ldd binary scanner may be used”) for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, e.g., ¶3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide that the validation test executed on the proposed software image feature set is received and run on the software artifact because the disclosure of Hwang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and risk analysis of a plurality of applications to provide that the validation test executed on the proposed software image feature set is received and run on the software artifact for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, Id.).

Regarding claim 5, the rejection of claim 2 is incorporated, and Hwang further teaches: recording the system call invocations from the at least one of the plurality of virtual network functions to the set of system libraries caused by the validation test (Hwang, e.g., ¶54, “In step 810, the binary file is scanned to find all dependent libraries, also referred to herein as shared libraries in the context of binary analysis. In step 812, any scripts that are used by the binary file are parsed to identify additional libraries or packages … The binary scanner may be used to tell which script files are used by a binary or application. In a Linux® operating system, ‘strace’ may be used to identify opened files …” See also, e.g., ¶24, “library analysis module 120 can analyze static source code of the application and/or utilize a binary scanner for a running application to identify a subset of the libraries in each package that are actually utilized by the application.” See also, e.g., ¶28, “The type of binary scanner used bay depend on the type of operating system. As an example, in Linux® systems, the ldd binary scanner may be used”) for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, e.g., ¶3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide for recording the system call invocations to the set of libraries because the disclosure of Hwang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and risk analysis of a plurality of applications to provide for recording the system call invocations to the set of libraries for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, Id.).

Regarding claim 8, the rejection of claim 74 is incorporated, but Wells in view of Tejaprakash does not more particularly teach monitoring and analyzing a set of system call invocations from the VNFs to a set of system libraries caused by the validation test to create a list of required libraries. However, Hwang does teach: wherein the computer-executable instructions comprises computer-executable instructions to: analyzing the set of system call invocations generated by the validation test (Hwang, e.g., ¶54, “In step 810, the binary file is scanned to find all dependent libraries, also referred to herein as shared libraries in the context of binary analysis. In step 812, any scripts that are used by the binary file are parsed to identify additional libraries or packages … The binary scanner may be used to tell which script files are used by a binary or application. In a Linux® operating system, ‘strace’ may be used to identify opened files …”); and 
creating a list of required libraries based on the set of system call invocations generated by the validation test (Hwang, e.g., ¶24, “library analysis module 120 can analyze static source code of the application and/or utilize a binary scanner for a running application to identify a subset of the libraries in each package that are actually utilized by the application.” See also, e.g., ¶28, “The type of binary scanner used bay depend on the type of operating system. As an example, in Linux® systems, the ldd binary scanner may be used”) for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, e.g., ¶3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide for monitoring and analyzing a set of system call invocations from the VNFs to a set of system libraries caused by the validation test to create a list of required libraries because the disclosure of Hwang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and risk analysis of a plurality of applications to provide for monitoring and analyzing a set of system call invocations from the VNFs to a set of system libraries caused by the validation test to create a list of required libraries for the purpose of determining, for a given application, a set of packages (including libraries) utilized by the application, such that a plurality of package combinations may be generated for containers to be simulated to perform risk analysis on the combinations (Hwang, Id.).

Claims 12 and 19 are rejected for the additional reasons given in the rejection of claim 5 above.
Claim 15 is rejected for the additional reasons given in the rejection of claim 8 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wells in view of Tejaprakash, and in further view of Laslau, Vlad, U.S. 2020/0028772 A1 (hereinafter “Laslau”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Wells in view of Tejaprakash does not more particularly teach that at least one of the plurality of VNFs runs on a container. However, Laslau does teach: wherein the at least one of the plurality of virtual network functions runs on a container (Laslau, e.g., ¶26, “Each of VNFs 104 may represent any suitable entity … for performing one or more network functions … may be a logical construct (e.g., [VM] or virtual containers) implemented using NFVI …”) for the purpose of providing means to create communication services comprising a network architecture of virtual network functions without requiring custom hardware appliances for each network function (Laslau, e.g., ¶3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide that at least one of the plurality of VNFs runs on a container because the disclosure of Laslau shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and analysis of a plurality of virtual network applications to provide that at least one of the plurality of VNFs runs on a container for the purpose of providing means to create communication services comprising a network architecture of virtual network functions without requiring custom hardware appliances for each network function (Laslau, Id.).
Claims 10 and 17 are rejected for the additional reasons given in the rejection of claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wells in view of Tejaprakash, and in further view of Barczynski et al. U.S. 2019/0052551 A1 (hereinafter “Barczynski”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Wells in view of Tejaprakash does not more particularly teach that the list of disk images with performance metrics is communicated to a developer. However, Barczynski does teach: communicating the list of disk images with performance metrics to a developer (Barczynski, e.g., ¶¶64-65, “A cloud performance index and ranking may be generated from multiple infrastructure testing KPIs … Multiple test results from the same cloud, or different clouds, may be visually represented …” See also, e.g., ¶109, “a cloud flavor may include a label that may be put on a specific combination of virtual CPUs, memory and storage … Each cloud may therefore have its own mapping of internal flavors to the universal indexes …” Examiner’s note: Wells, cited above, teaches that the infrastructure to be tested and measured is a particular image. In Barczynski, “cloud flavors” are tested, which may comprise images as well as hardware and other configuration parameters. Barczynski is cited to specifically show that a list of performance metrics for a plurality of tested configurations may be provided to the VNF developer, and Wells is relied upon to show that the configurations to be more particularly tested include images) for the purpose of analyzing the metrics of one or more VNFs as tested on one or more cloud platform configurations, including at least a comparison with a baseline metric previously determined (Barczynski, e.g., ¶¶62-72).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide that the list of disk images with performance metrics is communicated to a developer because the disclosure of Barczynski shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and analysis of a plurality of virtual applications and infrastructures to provide that the list of disk images with performance metrics is communicated to a developer for the purpose of analyzing the metrics of one or more VNFs as tested on one or more cloud platform configurations, including at least a comparison with a baseline metric previously determined (Barczynski, Id.).

Regarding claim 11, the rejection of claim 7 is incorporated, but Wells in view of Tejaprakash does not more particularly teach that the list of disk images with performance metrics is communicated to a developer. However, Barczynski does teach: wherein the at least one processor further facilitates the execution of the computer-executable instructions to communicate the list to a developer (Barczynski, e.g., ¶¶64-65, “A cloud performance index and ranking may be generated from multiple infrastructure testing KPIs … Multiple test results from the same cloud, or different clouds, may be visually represented …” See also, e.g., ¶109, “a cloud flavor may include a label that may be put on a specific combination of virtual CPUs, memory and storage … Each cloud may therefore have its own mapping of internal flavors to the universal indexes …” Examiner’s note: Wells, cited above, teaches that the infrastructure to be tested and measured is a particular image. In Barczynski, “cloud flavors” are tested, which may comprise images as well as hardware and other configuration parameters. Barczynski is cited to specifically show that a list of performance metrics for a plurality of tested configurations may be provided to the VNF developer, and Wells is relied upon to show that the configurations to be more particularly tested include images) for the purpose of analyzing the metrics of one or more VNFs as tested on one or more cloud platform configurations, including at least a comparison with a baseline metric previously determined (Barczynski, e.g., ¶¶62-72).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide that the list of disk images with performance metrics is communicated to a developer because the disclosure of Barczynski shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and analysis of a plurality of virtual applications and infrastructures to provide that the list of disk images with performance metrics is communicated to a developer for the purpose of analyzing the metrics of one or more VNFs as tested on one or more cloud platform configurations, including at least a comparison with a baseline metric previously determined (Barczynski, Id.).

Claim 18 is rejected for the additional reasons given in the rejection of claim 11 above.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wells in view of Tejaprakash, and in further view of Krocek5 et al., U.S. 2018/0121340 A1 (hereinafter “Krocek”).

Regarding claim 6, the rejection of claim 1 is incorporated, but Wells in view of Tejaprakash does not more particularly teach that running the validation test comprises running a test ensuring all features of the VNFs are invoked at least once. However, Krocek does teach: wherein the step of running the validation test comprises running a test in which all features of the at least one of the plurality virtual network functions are invoked at least once (Krocek, e.g., ¶2, “Before releasing to production every interactive application must be properly tested to ensure that all execution paths function properly, the edge cases are covered …” Examiner’s note: the more specific case of a VNF as a type of application is taught above with respect to Wells in the rejection of claim 1, incorporated herein) for the purpose of ensuring complete test coverage and target platform compatibility (Krocek, e.g., ¶2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for testing and generating expected capability levels of a plurality of artifacts combinable into an image as taught by Wells in view of Tejaprakash to provide that running the validation test comprises running a test ensuring all features of the VNFs are invoked at least once because the disclosure of Krocek shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automating the testing and analysis of a plurality applications to provide that running the validation test comprises running a test ensuring all features of the applications are invoked at least once for the purpose of ensuring complete test coverage and target platform compatibility (Krocek, Id.).

Claim 13 is rejected for the additional reasons given in the rejection of claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Browne et al., U.S. 2018/0357099 A1, teaches systems and methods for pre-validating a network element that can be user-configured prior to deployment on a platform, the platform comprising a dynamically allocated group of resources, and determine if the test execution satisfies a condition prior to deployment;
Connor et al., U.S. 2019/0042297 A1, teaches systems and methods for deploying VMs in a VNF infrastructure, to include collecting performance metrics based on defined KPIs, determine a service quality index of a VM and whether said index is acceptable, and based on the index not being acceptable, performing an optimization action; and
Parker, Benjamin J., U.S. 9,311,160 B2, teaches systems and methods for determining availabilities of network resources based on network infrastructure requirements, the systems and methods providing recommendations of one or more resources based on the requirements, and generates a virtual network template based on the generated recommendations for further testing and validation.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Cisco Cloud Services Router 1000V Series, Cisco, last retrieved from on https://www.cisco.com/c/en/us/products/routers/cloud-services-router-1000v-series/index.html on 22 October 2022, “Extend your enterprise network to public and private clouds … series is infrastructure-agnostic and programmable across the LAN and WAN and in the cloud …”
        2 See, e.g., Bruun, Peter Michael, U.S. 2017/0230257 A1, at ¶12, “With network function virtualization, a virtual network function may be implemented in minutes, for example by simply loading an appropriate disk image as a virtual machine.” See also, e.g., Yeung et al., U.S. 2019/0028350 A1, at ¶56, “… ensuring that the new VNF complies with the prerequisites defined by a VIM … such as by supporting certain virtual image formats (e.g., raw image format, Open Virtualization Format (ovf) … virtual machine disk (vmdk), etc.) …”
        3 This reference was cited on the IDS received 25 March 2022, and is therefore not cited on the PTO-892
        4 As noted above in the claim objections, this claim appears as if it should reference independent claim 7, instead of referencing itself.
        5 This reference was cited on the IDS received 25 March 2022, and is therefore not cited on the PTO-892